In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                              No. 14-816V
                                       Filed: December 9, 2015
                                              Unpublished

****************************
PARRA O’SIOCHAIN,          *
                           *
               Petitioner, *
    v.                     *                               Attorney Fees and Costs; Stipulation
                           *
SECRETARY OF HEALTH AND    *
HUMAN SERVICES,            *
                           *
               Respondent. *
                                 *
*********************************
Amber Wilson, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Justine Walters, U.S. Department of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Dorsey, Chief Special Master:

        On September 4, 2014, Parra O’Siochain filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleged that he suffered Guillain-Barré syndrome
(GBS) resulting from the influenza vaccine he received on December 22, 2011.
Petition, ¶¶ 2, 11-12. On September 25, 2015, a decision awarding compensation to
petitioner based on the parties’ stipulation was issued.

       On December 9, 2015, the parties filed a Stipulation of Facts Regarding Final
Attorneys’ Fees and Costs. According to the stipulation, the parties agree upon an
award of $19,428.51 for attorney’s fees and costs. In compliance with General Order

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
#9, petitioner filed a statement indicating petitioner incurred no out-of-pocket expenses
in this case.3

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). The proposed amount is reasonable.

       Accordingly, I award the total of $19,428.514 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel Amber Wilson. Per
petitioner’s request, the check should be sent to Maglio Christopher & Toale, PA,
1605 Main Street, Suite 710, Sarasota Florida 34236. See Stipulation, ¶ 6.

        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                 s/Nora Beth Dorsey
                                                 Nora Beth Dorsey
                                                 Chief Special Master




3Petitioner’s counsel also represented that petitioner incurred no out-of-pocket expenses. Stipulation, ¶
4.

4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

5Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                    2